Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, Patent 5051840 Watanabe et al (hereinafter referred to as “Wat”), in view of US 20100305755 A1-Heracles, in further view of US 20180352264 A1-Guo et al (Hereinafter referred to as “Guo”), does not disclose, with respect to claim 1, estimating, at a pre-analysis module, for a first block of a first image, levels of pixel activity at a plurality of spatial compression scales; determining, at the pre-analysis module, a multi-scale metric for the first block based on the levels of pixel activity at each of the plurality of spatial compression scales, the multi-scale metric indicating how bit allocation or assignment of a quantization parameter is predicted to affect perceptual quality of the block; and encoding, at an encoder, the first block based on the multi-scale metric of the first blocks and transmitting the encoded first block over a network for display to a user. The same reasoning applies to claims 9 and 16 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487